
	
		II
		111th CONGRESS
		1st Session
		S. 1680
		IN THE SENATE OF THE UNITED STATES
		
			September 17, 2009
			Mr. Whitehouse
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend titles XVIII and XIX of the Social Security Act
		  to provide the authorized representative of a deceased beneficiary full access
		  to information with respect to the deceased beneficiary's benefits under the
		  Medicare and Medicaid programs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Expanding Access to Medical
			 Records Act.
		2.Full access to
			 medicare information by the authorized representative of a deceased
			 beneficiary
			(a)In
			 generalTitle XVIII of the
			 Social Security Act (42 U.S.C. 1395 et seq.) is amended by adding at the end
			 the following new section:
				
					1899.Full access to medicare information by the authorized
		  representative of a deceased beneficiary(a)In
				generalIn the case of the death of an individual entitled to, or
				enrolled for, benefits under part A or enrolled for benefits under part B, the
				Secretary shall—
							(1)make available to the authorized
				representative of the individual all information concerning the individual's
				benefits under this title, including—
								(A)the coverage and
				status of such benefits (as of the day before the individual's death);
				and
								(B)billing, claims,
				and payment information regarding items and services furnished to the
				individual under this title (on or before such day); and
								(2)provide such
				authorized representative access to any source of information maintained by the
				Federal government with respect to such benefits, including online databases,
				that the individual had access to during his or her lifetime.
							(b)Definition of
				authorized representative; special rules
							(1)In
				generalIn this section, the term authorized
				representative means an executor, administrator, or other individual who
				has authority to act on the deceased individual's behalf (as determined by the
				Secretary under paragraph (2)).
							(2)Determination
				of authorized representative
								(A)In
				generalThe Secretary shall establish procedures under which the
				Secretary determines whether an individual is an authorized representative of
				the deceased individual. Under such procedures, the individual seeking such
				determination shall provide evidence (in such form and such manner as specified
				by the Secretary) of the individual's legal authority to act on behalf of the
				deceased individual.
								(B)Timeline for
				determinationThe Secretary shall make a determination under
				subparagraph (A) not later than 30 days after receipt of the evidence described
				in such subparagraph.
								(3)Notification
				and access to informationAfter making a determination under
				paragraph (2) with respect to an individual, the Secretary shall—
								(A)notify the
				individual of the determination not later than 7 days after the date on which
				the determination is made; and
								(B)in the case where
				such individual is so determined to be the authorized representative of the
				deceased individual, as soon as practicable—
									(i)make available to
				the authorized representative the information described in paragraph (1) of
				subsection (a); and
									(ii)provide the
				authorized representative access to the sources described in paragraph (2) of
				such
				subsection.
									.
			(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date that is 60 days after the date of enactment of this Act.
			3.Full access to
			 medicaid information by the authorized representative of a deceased
			 beneficiary
			(a)In
			 GeneralTitle XIX of the Social Security Act (42 U.S.C. 1396 et
			 seq.) is amended by adding at the end the following new section:
				1943.Full access to medicaid information by
		  the authorized representative of a deceased beneficiary(a)In
				GeneralIn the case of the
				death of an individual enrolled under the State plan for medical assistance or
				under a waiver of such plan, the State Medicaid agency shall—
							(1)make available to the authorized
				representative of the individual all information concerning the individual's
				benefits under this title, including—
								(A)the coverage and status of such benefits
				(as of the day before the individual's death); and
								(B)billing, claims, and payment information
				regarding items and services furnished to the individual under this title (on
				or before such day); and
								(2)provide such authorized representative
				access to any source of information maintained by the State with respect to
				such benefits, including online databases, that the individual had access to
				during his or her lifetime.
							(b)Definition of
				authorized representative; special rules
							(1)In this section, the term authorized
				representative means an executor, administrator, or other individual who
				has authority to act on the deceased individual's behalf (as determined by the
				State Medicaid agency under paragraph (2)).
							(2)Determination
				of authorized representative
								(A)In
				generalThe State Medicaid agency shall establish procedures
				under which such agency determines whether an individual qualifies as an
				authorized representative of the deceased individual. Under such procedures,
				the individual seeking such a determination shall provide evidence (in such
				form and such manner as specified by the State Medicaid Agency) of the
				individual's legal authority to act on behalf of the deceased
				individual.
								(B)Timeline for
				determinationThe State Medicaid agency shall make a
				determination under subparagraph (A) not later than 30 days after receipt of
				the evidence described in such subparagraph.
								(3)Notification
				and access to informationAfter making a determination under
				paragraph (2) with respect to an individual, the State Medicaid Agency
				shall—
								(A)notify the
				individual of the determination not later than 7 days after the date on which
				the determination is made; and
								(B)in the case where
				such individual is so determined to be the authorized representative of the
				deceased individual, as soon as practicable—
									(i)make available to
				the authorized representative the information described in paragraph (1) of
				subsection (a); and
									(ii)provide the
				authorized representative access to the sources described in paragraph (2) of
				such subsection.
									(c)Definition of
				State Medicaid agencyThe term State Medicaid agency
				means the State agency responsible for administering the State plan established
				under this title or any waiver of such
				plan.
						.
			(b)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendment made
			 by this section shall take effect on the date that is 60 days after the date of
			 enactment of this Act.
				(2)Extension of
			 effective date for State law amendmentIn the case of a State
			 plan under this title which the Secretary of Health and Human Services
			 determines requires State legislation in order for the plan to meet the
			 additional requirements imposed by the amendment made by subsection (a), the
			 State plan shall not be regarded as failing to comply with the requirements of
			 such title solely on the basis of its failure to meet these additional
			 requirements before the first day of the first calendar quarter beginning after
			 the close of the first regular session of the State legislature that begins
			 after the date of the enactment of this Act. For purposes of the previous
			 sentence, in the case of a State that has a 2-year legislative session, each
			 year of the session is considered to be a separate regular session of the State
			 legislature.
				
